Exhibit 10.2
 
ISLET SCIENCES, INC.
DIRECTOR AGREEMENT
 
THIS AGREEMENT (the "Agreement") is made as of the ___ day of March 2014 and is
by and between Islet Sciences, Inc., a Nevada corporation (hereinafter referred
to as the "Company"), and Michael Luther (hereinafter referred to as the
"Director").


WHEREAS, it is essential to the Company to attract and retain accomplished and
capable individuals to serve on the Board of Directors of the Company (the
“Board”); and


WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board; and


WHEREAS, the Board of the Company desires to appoint the Director to serve as
and perform the duties of an independent director and the Director desires to be
so appointed and to perform the duties required of such position in accordance
with the terms and conditions of this Agreement;


NOW, THEREFORE, the parties agree as follows:


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1.     DUTIES. Director will serve as a director of the Company and perform all
duties of a director of the Company, including without limitation (1) attending
meetings of the Board, (2) serving on one or more committees of the Board (each
a “Committee”) and attending meetings of each Committee of which Director is a
member, (3) using judgment and advice to the best interests of the shareholders,
and (4) any other customary duties of a director as may be determined and
assigned by the Board of Directors of the Company and as may be required by the
Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Nevada Revised Statutes (the "NRS"). The Company currently intends to
hold quarterly meetings of the Board, with a minimum of one meeting per annum
being attended in person. Additional meetings of the Board may be called in
accordance with the Company’s by-laws.


The Director agrees to devote sufficient time to perform the duties of a
director of the Company, including duties as a member and chair of designated
committee(s) and such other committees as the Director may hereafter be
appointed to.  The Director will perform such duties in accordance with the
general fiduciary duty of directors arising under the NRS.


2.     TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the next Annual Shareholder’s Meeting, Director’s removal or
resignation whichever occurs earliest.


3.     COMPENSATION. The Company will compensate the Director as follows:


(i) The Company hereby grants to the Director 50,000 shares of the Company’s
common stock which shares shall be fully vested as of the date hereof.


(ii)  For each meeting of the Board and Committee that directors are requested
to attend in person, the Company will reimburse for travel expenses incurred
including airfare from home base to meeting location, ground transportation,
meals, hotel, phone, internet connections costs, and other miscellaneous
expenses for the duration of the trip.


4.     EXPENSES. In addition to the compensation and reimbursement provided in
paragraph 3 hereof, the Company will reimburse the Director for pre-approved
reasonable business-related expenses incurred in good faith in the performance
of the Director’s duties for the Company. Such payments shall be made by the
Company upon submission by the Director of a signed statement itemizing the
expenses incurred. Such statement shall be accompanied by receipts or
documentation for the expenditures.
 
 
1

--------------------------------------------------------------------------------

 
5.     CONFIDENTIALITY. The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including but not limited to
business methods, information systems, financial data and strategic plans which
are unique assets of the Company ("Confidential Information"). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.  The Company and the Director each acknowledge that,
in order for the intents and purposes of this Agreement to be accomplished, the
Company shall necessarily be obtaining access to certain intellectual capital,
benefit of the Director’s experience and expertise, and contacts possessed by
the Director (“DIC”). The Company covenants not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any DIC except as the Director may allow in writing;
provided, however, that all DIC shall be identified to the Company in connection
with its disclosure and provided, further, that such DIC shall not be otherwise
publicly available or known to the Company.


6.     NON-COMPETE. During the term of this Agreement and for a period of twelve
(12) months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
"Restricted Period"), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the "Company's
Business") for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.


7.     TERMINATION. With or without cause, the Board and the Director may each
terminate this Agreement at any time upon ten (10) days’ written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted here
from shall prevent the shareholder(s) of the Company from removing the Director
with immediate effect at any time for any reason.


8.     INDEMNIFICATION. The Company shall, to the full extent allowed by the law
of the State of Nevada, indemnify and hold the Director harmless from and
against any expenses, including reasonable attorney’s fees, judgments, fines,
settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, the Director’s
position with the Company, other than any such Losses incurred as a result of
the Director’s negligence or willful misconduct, as provided in an
Indemnification Agreement, substantially in the form annexed hereto as Exhibit A
(the “Indemnification Agreement”).


9.     AMENDMENT AND WAIVER.  No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties.  No waiver
of any provision of this Agreement on any occasion will be deemed to constitute
or will constitute a waiver of that provision on any other occasion or a waiver
of any other provision of this Agreement.


10.     NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
___________ with a copy (which shall not constitute notice) to Ofsink, LLC by
fax to (646) 224-9844.


11.     GOVERNING LAW. This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of New York.


12.     ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13.     MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.


14.     ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.


16.     ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed as of the day and year first above written.
 

 
ISLET SCIENCES, INC.
 
     
By:______________________
 
Name:  James Green
 
Title:  Chief Executive Officer
         
DIRECTOR
 
     
________________________
 
Name: Michael Luther
 
Address:





 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
12th day of March, 2014 (the “Effective Date”) by and between Islet Sciences,
Inc., a Nevada corporation (the “Company”), and Michael Luther (the
“Indemnitee”).


WHEREAS, the Company believes it is essential to retain and attract qualified
directors and officers;


WHEREAS, the Indemnitee is a director and/or officer of the Company;


WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;


WHEREAS, the Company’s Bylaws (the “Bylaws”) require the Company to indemnify
and advance expenses to its directors and officers to the extent permitted by
the NRS (as hereinafter defined);


WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability based on the Indemnitee’s reliance on the Bylaws and
(ii) specific contractual assurance that the protection promised by the Bylaws
will be available to the Indemnitee, regardless of, among other things, any
amendment to or revocation of the Bylaws or any change in the composition of the
Company’s Board of Directors (the “Board”) or acquisition transaction relating
to the Company, and (iii) an inducement to provide effective services to the
Company as a director and/or officer thereof, the Company wishes to provide for
the indemnification of the Indemnitee and to advance expenses to the Indemnitee
to the fullest extent permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained by the Company, to provide for the
continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; and


WHEREAS, the Indemnitee is relying upon the rights afforded under this Agreement
in accepting Indemnitee’s position as a director, officer or employee of the
Company;


NOW, THEREFORE, in consideration of the premises contained herein and of the
Indemnitee intending to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:


1.           Certain Definitions.


(a)           A “Change in Control” shall be deemed to have occurred if:


(i)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”), other than (a) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company; (b) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or (c) any current beneficial stockholder or group, as defined by Rule 13d-5 of
the Exchange Act, including the heirs, assigns and successors thereof, of
beneficial ownership, within the meaning of Rule 1 3d-3 of the Exchange Act, of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities; hereafter becomes the “beneficial owner,” as
defined in Rule 13d-3 of the Exchange Act, directly or indirectly, of securities
of the Company representing 20% or more of the total combined voting power
represented by the Company’s then outstanding Voting Securities;


(ii)           during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or


(iii)           the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company, in one transaction or a series of
transactions, of all or substantially all of the Company’s assets.


 
4

--------------------------------------------------------------------------------

 
(b)           “Expense” shall mean attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing for
any of the foregoing, any Proceeding relating to any Indemnifiable Event.


(c)            “Indemnifiable Event” shall mean any event or occurrence that
takes place either prior to or after the execution of this Agreement, related to
the fact that the Indemnitee is or was a director or officer of the Company, or
is or was serving at the request of the Company as a director, officer,
employee, or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, or by reason of anything done or not done by the Indemnitee in any such
capacity.


(d)           “NRS” shall mean the Nevada Revised Statutes, as the same exists
or may hereafter be amended or interpreted; provided, however, that in the case
of any such amendment or interpretation, only to the extent that such amendment
or interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto.


(e)           “Potential Change in Control” shall be deemed to occur if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control; (iii) any person
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his or her beneficial ownership of such
securities by 5% or more over the percentage so owned by such person on the date
hereof; or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.


(f)           “Proceeding” shall mean any threatened, pending or completed
action, suit, investigation or proceeding, and any appeal thereof, whether
civil, criminal, administrative or investigative and/or any inquiry or
investigation, whether conducted by the Company or any other party, that the
Indemnitee in good faith believes might lead to the institution of any such
action.


(g)           “Reviewing Party” shall mean any appropriate person or body
consisting of a member or members of the Company’s Board or any other person or
body appointed by the Board (including the special independent counsel referred
to in Section 6) who is not a party to the particular Proceeding with respect to
which the Indemnitee is seeking indemnification.


(h)           “Voting Securities” shall mean any securities of the Company which
vote generally in the election of directors.


2.           Indemnification. In the event the Indemnitee was or is a party to
or is involved (as a party, witness, or otherwise) in any Proceeding by reason
of (or arising in part out of) an Indemnifiable Event, whether the basis of the
Proceeding is the Indemnitee’s alleged action in an official capacity as a
director or officer or in any other capacity while serving as a director or
officer, the Company shall indemnify the Indemnitee to the fullest extent
permitted by the NRS against any and all Expenses, liability, and loss
(including judgments, fines, ERISA excise taxes or penalties, and amounts paid
or to be paid in settlement, and any interest, assessments, or other charges
imposed thereon, and any federal, state, local, or foreign taxes imposed on any
director or officer as a result of the actual or deemed receipt of any payments
under this Agreement) (collectively, “Liabilities”) reasonably incurred or
suffered by such person in connection with such Proceeding. The Company shall
provide indemnification pursuant to this Section 2 as soon as practicable, but
in no event later than 30 days after it receives written demand from the
Indemnitee. Notwithstanding anything in this Agreement to the contrary and
except as provided in Section 5 below, the Indemnitee shall not be entitled to
indemnification pursuant to this Agreement (i) in connection with any Proceeding
initiated by the Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Proceeding or (ii) on account of any suit in which judgment is rendered
against the Indemnitee pursuant to Section 16(b) of the Exchange Act for an
accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company.


3.           Advancement of Expenses. The Company shall advance Expenses to the
Indemnitee within 30 business days of such request (an “Expense Advance”);
provided, however, that if required by applicable corporate laws such Expenses
shall be advanced only upon delivery to the Company of an undertaking by or on
behalf of the Indemnitee to repay such amount if it is ultimately determined
that the Indemnitee is not entitled to be indemnified by the Company; and
provided further, that the Company shall make such advances only to the extent
permitted by law. Expenses incurred by the Indemnitee while not acting in
his/her capacity as a director or officer, including service with respect to
employee benefit plans, may be advanced upon such terms and conditions as the
Board, in its sole discretion, deems appropriate.


 
5

--------------------------------------------------------------------------------

 
4.           Review Procedure for Indemnification. Notwithstanding the
foregoing, (i) the obligations of the Company under Sections 2 and 3 above shall
be subject to the condition that the Reviewing Party shall not have determined
(in a written opinion, in any case in which the special independent counsel
referred to in Section 6 hereof is involved) that the Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an Expense Advance pursuant to Section 3 above shall be subject
to the condition that, if, when and to the extent that the Reviewing Party
determines that the Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by the Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if the Indemnitee has commenced legal proceedings
in a court of competent jurisdiction pursuant to Section 5 below to secure a
determination that the Indemnitee should be indemnified under applicable law,
any determination made by the Reviewing Party that the Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed). The
Indemnitee’s obligation to reimburse the Company for Expense Advances pursuant
to this Section 4 shall be unsecured and no interest shall be charged thereon.
If there has not been a Change in Control, the Reviewing Party shall be selected
by the Board, and if there has been such a Change in Control, other than a
Change in Control which has been approved by a majority of the Company’s Board
who were directors immediately prior to such Change in Control, the Reviewing
Party shall be the special independent counsel referred to in Section 6 hereof.


5.           Enforcement of Indemnification Rights. If the Reviewing Party
determines that the Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, or if the Indemnitee has
not otherwise been paid in full pursuant to Sections 2 and 3 above within 30
days after a written demand has been received by the Company, the Indemnitee
shall have the right to commence litigation in any court in the State of Nevada
having subject matter jurisdiction thereof and in which venue is proper to
recover the unpaid amount of the demand (an “Enforcement Proceeding”). The
Company hereby consents to service of process for such Enforcement Proceeding
and to appear in any such Enforcement Proceeding. Any determination by the
Reviewing Party otherwise shall be conclusive and binding on the Company and the
Indemnitee.


6.           Change in Control. The Company agrees that if there is a Change in
Control of the Company, other than a Change in Control which has been approved
by a majority of the Company’s Board who were directors immediately prior to
such Change in Control, then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from special independent counsel selected by the Indemnitee
and approved by the Company, which approval shall not be unreasonably withheld.
Such special independent counsel shall not have otherwise performed services for
the Company or the Indemnitee, other than in connection with such matters,
within the last five years. Such independent counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. Such counsel, among other things, shall render its written opinion to
the Company and the Indemnitee as to whether and to what extent the Indemnitee
would be permitted to be indemnified under applicable law. The Company agrees to
pay the reasonable fees of the special independent counsel referred to above and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or the engagement of special independent counsel pursuant to this
Agreement.


7.           Establishment of Trust. In the event of a Potential Change in
Control, the Company shall, upon written request by the Indemnitee, create a
trust (the “Trust”) for the benefit of the Indemnitee, and from time to time
upon written request of the Indemnitee shall fund such Trust, to the extent
permitted by law, in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for and defending any Proceeding
relating to an Indemnifiable Event, and any and all judgments, fines, penalties
and settlement amounts of any and all Proceedings relating to an Indemnifiable
Event from time to time actually paid or claimed, reasonably anticipated or
proposed to be paid. The amount or amounts to be deposited in the Trust pursuant
to the foregoing funding obligation shall be determined by the Reviewing Party,
in any case in which the special independent counsel referred to in Section 6 is
involved. The terms of the Trust shall provide that upon a Change in Control (i)
the Trust shall not be revoked or the principal thereof invaded, without the
written consent of the Indemnitee, (ii) the trustee of the Trust (the “Trustee”)
shall advance, within ten business days of a request by the Indemnitee, any and
all Expenses to the Indemnitee, to the extent permitted by law, (and the
Indemnitee hereby agrees to reimburse the Trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under Section 4
of this Agreement), (iii) the Trust shall continue to be funded by the Company
in accordance with the funding obligation set forth above, (iv) the Trustee
shall promptly pay to the Indemnitee all amounts for which the Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and (v)
all unexpended funds in the Trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement. The Trustee shall be a bank or trust company or other
individual or entity chosen by the Indemnitee and acceptable to and approved of
by the Company. Nothing in this Section 7 shall relieve the Company of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local
and foreign tax purposes.


8.           Partial Indemnity. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses and Liabilities, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled. Moreover, notwithstanding
any other provision of this Agreement, to the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any or all Proceedings
relating in whole or in part to an Indemnifiable Event or in defense of any
issue or matter therein, including dismissal without prejudice, the Indemnitee
shall be indemnified against all Expenses incurred in connection therewith. In
connection with any determination by the Reviewing Party or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that the Indemnitee is not so
entitled.


 
6

--------------------------------------------------------------------------------

 
9.           Attorneys’ Fees. In the event that any action is instituted by the
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless, as a part of such action, a
court of competent jurisdiction over such action determines that each of the
material assertions made by the Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement to enforce or interpret any of
the terms of this Agreement, the Indemnitee shall be entitled to be paid all
Expenses incurred by the Indemnitee in defense of such action (including costs
and expenses incurred with respect to the Indemnitee’s counterclaims and
crossclaims made in such action), and shall be entitled to the advancement of
Expenses with respect to such action, unless, as a part of such action, a court
having jurisdiction over such action determines that each of the Indemnitee’s
material defenses to such action was made in bad faith or was frivolous.


10.           Non-exclusivity. The rights of the Indemnitee hereunder shall be
in addition to any other rights the Indemnitee may have under any statute,
provision of the Company’s Certificate of Incorporation or Bylaws, vote of
stockholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office. To the extent that a change in the NRS permits greater indemnification
by agreement than would be afforded currently under the Company’s Certificate of
Incorporation and Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.


11.           Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, the Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any director or officer of the Company.


12.           Settlement of Claims. The Company shall not be liable to indemnify
the Indemnitee under this Agreement (a) for any amounts paid in settlement of
any action or claim effected without the Company’s written consent, which
consent shall not be unreasonably withheld; or (b) for any judicial award if the
Company was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action.


13.           No Presumption. For purposes of this Agreement, to the fullest
extent permitted by law, the termination of any Proceeding, action, suit or
claim, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.


14.           Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against the Indemnitee, the Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, or such longer period as may
be required by state law under the circumstances, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.


15.           Amendment of this Agreement. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
Except as specifically provided herein, no failure to exercise or any delay in
exercising any right or remedy hereunder shall constitute a waiver thereof.


16.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.


17.           No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw, vote, agreement or otherwise) of the amounts
otherwise indemnifiable hereunder.


18.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company or of any other enterprise at the Company’s request.


 
7

--------------------------------------------------------------------------------

 
19.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.


20.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.


21.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


22.           Notices. All notices, demands, and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:
 

Attention:  Mr. James Green Address: 8601 Six Forks Rd., Suite 400  
Raleigh, North Carolina 27615
    Tel. No.: (919) 480-1518
Fax No.:
     

 
and to the Indemnitee at:
 

Attention:  Michael Luther
Address:
 
Tel. No.:
 
Fax No.:
 

 
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed as of the day and year first above written.
 

 
ISLET SCIENCES, INC.
 
     
By:______________________
 
Name:  James Green
 
Title:  Chief Executive Officer
         
DIRECTOR
 
     
________________________
 
Name: Michael Luther
 
Address:

 
9

--------------------------------------------------------------------------------